  Case 19-11617      Doc 4     Filed 04/22/19    Entered 04/22/19 18:13:23              Desc Main
                                  Document       Page 1 of 2




                                                Certificate Number: 06531-ILN-CC-032705586


                                                               06531-ILN-CC-032705586




                    CERTIFICATE OF COUNSELING

I CERTIFY that on April 22, 2019, at 3:48 o'clock PM CDT, Marla J Smith-
Anderson received from Allen Credit and Debt Counseling Agency, an agency
approved pursuant to 11 U.S.C. 111 to provide credit counseling in the Northern
District of Illinois, an individual [or group] briefing that complied with the
provisions of 11 U.S.C. 109(h) and 111.
A debt repayment plan was not prepared. If a debt repayment plan was prepared, a
copy of the debt repayment plan is attached to this certificate.
This counseling session was conducted by telephone.




Date:   April 22, 2019                          By:      /s/Evangelina Gunn


                                                Name: Evangelina Gunn


                                                Title:   Counselor




* Individuals who wish to file a bankruptcy case under title 11 of the United States Bankruptcy
Code are required to file with the United States Bankruptcy Court a completed certificate of
counseling from the nonprofit budget and credit counseling agency that provided the individual
the counseling services and a copy of the debt repayment plan, if any, developed through the
credit counseling agency. See 11 U.S.C. 109(h) and 521(b).
  Case 19-11617      Doc 4     Filed 04/22/19    Entered 04/22/19 18:13:23              Desc Main
                                  Document       Page 2 of 2




                                                Certificate Number: 06531-ILN-CC-032705593


                                                               06531-ILN-CC-032705593




                    CERTIFICATE OF COUNSELING

I CERTIFY that on April 22, 2019, at 3:48 o'clock PM CDT, Kevin L Anderson
received from Allen Credit and Debt Counseling Agency, an agency approved
pursuant to 11 U.S.C. 111 to provide credit counseling in the Northern District of
Illinois, an individual [or group] briefing that complied with the provisions of 11
U.S.C. 109(h) and 111.
A debt repayment plan was not prepared. If a debt repayment plan was prepared, a
copy of the debt repayment plan is attached to this certificate.
This counseling session was conducted by telephone.




Date:   April 22, 2019                          By:      /s/Evangelina Gunn


                                                Name: Evangelina Gunn


                                                Title:   Counselor




* Individuals who wish to file a bankruptcy case under title 11 of the United States Bankruptcy
Code are required to file with the United States Bankruptcy Court a completed certificate of
counseling from the nonprofit budget and credit counseling agency that provided the individual
the counseling services and a copy of the debt repayment plan, if any, developed through the
credit counseling agency. See 11 U.S.C. 109(h) and 521(b).
